                 1
                 2
                 3                                 UNITED STATES DISTRICT COURT
                 4                                         DISTRICT OF NEVADA
                 5                                                    ***
                 6    UNITED STATES OF AMERICA,                               Case No. 2:12-CR-463 JCM (VCF)
                 7                                            Plaintiff(s),                       ORDER
                 8             v.
                 9    FREDERICK VERNON WILLIAMS,
               10                                           Defendant(s).
               11
               12             Presently before the court is the matter of USA v. Williams et al, case no. 2:12-cr-00463-
               13     JCM-VCF. Petitioner Carolyn Shelmadine Willis-Casey (“petitioner”) filed a motion to vacate,
               14     set aside, or correct sentence under 28 U.S.C. § 2255. (ECF No. 950). The court has examined
               15     the petition and finds that further briefing is appropriate. Respondent shall file a response twenty-
               16     one days from the date of this order. Thereafter, petitioner will have fourteen days to file a reply.
               17             Accordingly,
               18             IT IS HEREBY ORDERED that respondent shall file a response to petitioner’s motion to
               19     vacate, set aside, or correct sentence (ECF No. 950) no later than twenty-one (21) days from the
               20     date of this order. If respondent files a response, petitioner’s reply is due fourteen (14) days
               21     thereafter.
               22             IT IS SO ORDERED.
               23             The clerk is instructed to file this order in the instant matter and in the related civil case,
               24     no. 2:19-cv-01061-JCM.
               25             DATED July 2, 2019.
               26
               27
                                                                     __________________________________________
               28                                                    UNITED STATES DISTRICT JUDGE

James C. Mahan
U.S. District Judge
